 


 HR 1594 ENR: To designate the Department of Veterans Affairs Outpatient Clinic in Hermitage, Pennsylvania, as the Michael A. Marzano Department of Veterans Affairs Outpatient Clinic.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1594 
 
AN ACT 
To designate the Department of Veterans Affairs Outpatient Clinic in Hermitage, Pennsylvania, as the Michael A. Marzano Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Designation of Michael A. Marzano Department of Veterans Affairs Outpatient Clinic 
(a)DesignationThe Department of Veterans Affairs Outpatient Clinic in Hermitage, Pennsylvania, shall after the date of the enactment of this Act be known and designated as the Michael A. Marzano Department of Veterans Affairs Outpatient Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Michael A. Marzano Department of Veterans Affairs Outpatient Clinic.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
